COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00272-CV


IN RE REGINALD DEAN                                                    RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                         TRIAL COURT NO. 1184138-A

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered Relator Reginald Dean’s petition for writ of

mandamus and is of the opinion that relief should be denied.          Accordingly,

Relator’s petition for writ of mandamus is denied.

                                                     /s/ Sue Walker
                                                     SUE WALKER
                                                     JUSTICE

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: August 28, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).